DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 23 recite “a plurality of integrated chip die”; “plurality” indicates multiple dies; “die” is singular and indicates one die. Thus the claim language is self-contradictory. 
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PETER BRADFORD/           Primary Examiner, Art Unit 2897